ORDER
PER CURIAM.
Appellant, Mark Bradley, appeals the denial of his Rule 29.15 motion without an evidentiary hearing in the Circuit Court of the City of St. Louis. We have reviewed the briefs and arguments of the parties, the transcript and the legal files and find the motion court’s finding of fact and conclusions of law are not clearly erroneous. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the motion court’s ruling pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.